NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ENRIQUE AGUILAR-                         No.    14-71905
BARILLAS,
                                                Agency No. A072-515-677
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before: WALLACE, CLIFTON, and BRESS, Circuit Judges.

   Miguel Enrique Aguilar-Barillas, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. See Estrada v. Holder, 560 F.3d 1039, 1041 n.1 (9th

Cir. 2009), overruled on other grounds by Madrigal-Barcenas v. Lynch, 797 F.3d

643 (9th Cir. 2015). We deny the petition for review.

   The BIA did not err in concluding that Aguilar-Barillas’s 2007 conviction

under California Health and Safety Code § 11377(a) was ineligible for Federal

First Offender Act (“FFOA”) treatment, where, notwithstanding the later dismissal

of his conviction under state law, the record shows he failed to abide by the terms

of his grant of deferred entry of judgment. See id. at 1042 (“FFOA relief is not

available when the person whose conviction is expunged has violated a condition

of probation.”); see also 18 U.S.C. §§ 3607(a), 3565 (FFOA authorizes dismissal

of proceedings “if the person has not violated a condition of his probation”).

   The record does not support Aguilar-Barillas’s contentions that the BIA failed

to consider evidence or provided insufficient reasoning.

   On January 13, 2015, the court granted a stay of removal. The stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                      14-71905